Citation Nr: 0334303	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a right vocal cord 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1979 to January 1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 RO rating decision that denied 
disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a right vocal cord injury.  In September 2002, 
the Board remanded the case to the RO to provide the veteran 
with a hearing before a member of the Board traveling to the 
RO.  In November 2002, the veteran testified before the 
undersigned.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The record does not 
show that the veteran has been provided with such notice.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the veteran should be 
informed that he has one year to respond to the VCAA notice.

The record reveals that the veteran was hospitalized at the 
VA Medical Center (VAMC) at Long Beach, California, from 
April 6 to 11, 2001.  The summary of this hospitalization 
reveals that he underwent anterior diskectomy of the C3-4 and 
C6-7 region and fibular allostrut graft and anterior plating.  
He developed a hematoma following the surgery and 
subsequently underwent an emergency tracheotomy.  The report 
indicates that he was dissatisfied with his treatment at this 
VAMC and requested a transfer to St. Joseph's Hospital.  

A review of the record does not show that the report of his 
treatment at St. Joseph's Hospital has been obtained for 
inclusion in his claims folder.  The duty to assist the 
veteran includes obtaining this relevant evidence.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

A private medical report dated in July 2002 includes medical 
opinions from the signatory, a medical doctor, that indicates 
the veteran's level care at the Long Beach VAMC from April 6 
to 11, 2001, was below standard.  The signatory opines that 
the veteran's tracheotomy was not properly done and caused an 
injury to the right recurrent laryngeal nerve with resultant 
right vocal cord paralysis and right arytenoids prolapse.  
This evidence leaves the Board uncertain as to whether or not 
the residuals of the right vocal cord injury were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of the Long 
Beach VAMC in the furnishing of medical or surgical treatment 
to the veteran or whether the residuals of the right vocal 
cord injury was an event not reasonably foreseeable.  Under 
the circumstances, a medical opinion from an appropriate 
specialist should be obtained from a VAMC, other than the 
Long Beach VAMC, on this matter.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be notified of the 
evidence needed to substantiate his 
claim.  This notice should advise him of 
the evidence he needs to submit and of 
the evidence VA will attempt to obtain.

The RO should ask the veteran to prepare 
a detailed list of all sources (VA and 
non-VA) of evaluation or treatment for 
residuals of a right vocal cord injury 
since his discharge from the Long Beach 
VAMC on April 11, 2001.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed, as well as any specific 
information with regard to any evidence 
linking the claimed disability to 
negligent care while at the Long Beach 
VAMC.  After obtaining any needed release 
forms from the veteran, the RO should 
directly contact the medical providers, 
including the St. Joseph's Hospital, and 
obtain copies of the records not already 
in the file.

The veteran should also be advised that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to the VCAA notice.

2.  The veteran's claims folder should be 
sent to a VAMC, other than the Long Beach 
VAMC, in order to obtain opinions from a 
surgeon or other appropriate physician as 
to whether it is at least as likely as 
not that the residuals of the veteran's 
right vocal cord injury were caused by 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of the Long 
Beach VAMC in the furnishing of medical 
or surgical treatment to the veteran or 
whether the residuals of the right vocal 
cord injury was an event not reasonably 
foreseeable.  The physician should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in the veteran's case, 
including the opinions in the July 2002 
private medical report.

3.  After the above development, the RO 
should review the claim for disability 
compensation under 38 U.S.C.A. § 1151 for 
residuals of a right vocal cord injury.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



